Benedict, J.
This is a proceeding in rem to enforce a lion upon the brig Georgia for the sum duo the libelant for the uso of a chronometer used by the master of the brig during about a year. The only point made in defense is that no lien exists for such a demand, because it devolves upon the master of a vessel to provide himself with a chronometer, as one of the tools of his trade. In other words, that a chronometer is one of the necessities of the master of the ship, and not one of the necessities of the ship. There is no evidence tending to show that a chronometer is one of the tools of the master’s trade, or that it is customary for the master to provide the chronometer. In the absence of such evidence, I do not see how the libelant’s claim for a lion can be denied. Clearly, the ship cannot go to soa without a chronometer. As matter of fact, the presence of a chronometer on hoard is an absolute necessity, to enable the ship to perform her voyage. In this instance the chronometer was procured by the master on the credit of the vessel, as the receipt he gave shows, and Ms authority cannot be denied. It is, then, the of dinary case of a necessity of the ship supplied upon the credit of the ship by direction of the master, the ship being foreign. Upon such finds the maritime law declares the ship bound. Let the libelant have a decree.